DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-14, 20-30, 35-52 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2002/0162562).
Regarding claim 1
stabilizing tobacco, the stabilizing including, applying an electron beam (E-Beam) to the tobacco (After curing, the tobacco stems are preferably Subjected to an electron beam. The electron beam destroys any microbes remaining on the tobacco to prevent or Substantially prevent the further formation of nitrosamines [0024]); 
treating the tobacco, the treating including, one or more of pre-conditioning the tobacco, pasteurizing the tobacco, curing the tobacco, fermenting the tobacco, or combinations thereof (The tobacco is cured and removed from the curing barn at the end of yellowing. The Stem may be separated from the rest of the leaf either before or after curing [0021]); 
after the stabilizing the tobacco and the treating the tobacco, forming a smokeless tobacco product containing the tobacco (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2002/0162562).
Regarding claim 31, Williams teaches the conditions under which the extraction is performed can vary. Typical temperatures range from about 5 to 75 C., more often from about 10 to 60° C [0031] but does not explicitly disclose the sterilizing the tobacco is performed at a temperature ranging from about 10oC to about 40°C. It has been held that overlapping ranges are prima facie evidence of obviousness. (See MPEP § 2144.05) 
Regarding claim 32-33, Williams does not explicitly teach the amount of the sterilizing the tobacco to reduces microflora bacteria present in the tobacco by about 99.9%. The electron beam destroys any microbes remaining on the tobacco to prevent or substantially prevent the further formation of nitrosamines [0024]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Williams to correspond to that of the claimed invention because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)).
Regarding claim 34, Williams does not explicitly the sterilizing the tobacco is performed for a duration of less than about 1 minute. Williams teaches that the optimal time for subjecting the harvested tobacco to the microwave radiation during the yellow phase varies depending on a number of factors, including varietal differences, environmental variations, etc. Thus, within the time frame beginning with onset of yellowing (defined, e.g., by a loss of the majority of green color in the leaf) through the time at which the leaf substantially loses cellular integrity (as it turns brown), one of ordinary skill in the art could determine the optimal time for .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2002/0162562) in view of Williams (US 6,311,695) hereinafter Williams-2.
Regarding claim 16-17, Williams teaches does not explicitly teach the dosage of the E-Beam treatment. Williams-2 a tobacco product made by the process subjecting to radiation having a frequency higher than the microwave domain is carried out on a tobacco leaf or portion thereof after onset of yellowing in the leaf and prior to Substantial accumulation of tobacco-specific nitrosamines in the leaf. The step of subjecting to such radiation is carried out prior to substantial loss of the leaf's cellular integrity. Preferred energy sources capable of producing such radiation are described further below, and include far-infrared and infrared radiation, UV (ultraviolet radiation), soft X-rays or lasers, accelerated particle beams such as electron beams, X-rays and gamma radiation having a frequency of 10' Hz and a wave length of 3x10 meters, such energy Sources include, without limitation, far-infrared and infrared radiation (col. 6 lines 5-15) having frequencies of about 10' to 10' Hz and wavelengths of 3x10" to 3x10 meters, ultraviolet radiation having frequencies of about 10' to 10 Hz and wavelengths of 3x10 to x10" meters (col. 19 lines 30-36). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimize 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/ERIC YAARY/Examiner, Art Unit 1747